                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



LEROY K. BRIGGS,

                             Petitioner,

          v.                                   CASE NO. 19-3186-SAC

STATE OF KANSAS,

                             Respondent.


                        MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis.

                              Background

     Petitioner was convicted of aggravated battery in the District

Court of Wyandotte County. On appeal, the Kansas Court of Appeals

affirmed his conviction but vacated his sentence and remanded for

resentencing based upon the incorrect criminal history classification

of a juvenile conviction for burglary. State v. Briggs, 364 P.3d 579
(Table), 2016 WL 199045 (Kan. Ct. App. Jan. 15, 2016).

     At the resentencing, petitioner again objected to the criminal

history score, this time arguing that crimes he committed in Missouri,

resisting or interfering with arrest, should be categorized as

nonperson misdemeanors rather than person felonies. The district

court denied relief, finding that the prosecution had provided

certified materials from the Missouri convictions that showed the
convictions there were comparable to person felonies. The Kansas Court

of Appeals reversed this decision, and the matter was remanded with

directions to classify the Missouri crimes as nonperson offenses.
State v. Briggs, 423 P.3d 551 (Table), 2018 WL 3995795 (Kan. Ct. App.

Apr. 20, 2018; mod. opinion filed Aug. 1, 2018). On August 27, 2018,

the State of Kansas filed a petition for review, which remains pending.

                              Discussion

     As a state prisoner, petitioner must exhaust all available state

court remedies before he may pursue relief in federal habeas corpus.

See 28 U.S.C. § 2254(b)(1). “The exhaustion requirement is satisfied

if the federal issue has been properly presented to the highest state

court, either by direct review of the conviction or in a

post-conviction attack.” Dever v. Kansas State Penitentiary, 36 F.3d

1531, 1534 (10th Cir. 1994). The exhaustion rule is “a rule of comity”

that “is designed to give the state courts a full and fair opportunity

to resolve federal constitutional claims before those claims are

presented to the federal courts.” O’Sullivan v. Boerckel, 526 U.S.

838, 845 (1999).

     Here, petitioner has not completed the exhaustion process, as

his petition for review remains pending before the Kansas Supreme

Court. Although petitioner claims the petition was filed in bad faith,
the Court concludes petitioner’s remedy at present lies in the state

courts. Accordingly, the Court will dismiss this matter without

prejudice.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

leave to proceed in forma pauperis (Doc. 2) is granted.

     IT IS FURTHER ORDERED this matter is dismissed without prejudice

to allow petitioner to complete the exhaustion of state court

remedies.
     IT IS FURTHER ORDERED petitioner’s motion to appoint counsel

(Doc. 3) is denied.
IT IS FURTHER ORDERED no certificate of appealability will issue.

IT IS SO ORDERED.

DATED:   This 15th day of October, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
